United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.G., Appellant
and
DEPARTMENT OF THE AIR FORCE, AIR
FORCE LOGISTIC CENTER, HILL AIR
FORCE BASE, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2033
Issued: April 9, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 4, 2009 appellant filed a timely appeal from the June 18, 2009 merit decision
of the Office of Workers’ Compensation Programs concerning a wage-earning capacity
determination. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether the Office properly reduced appellant’s compensation effective
June 18, 2009 based on his capacity to earn wages as an escort vehicle driver.
FACTUAL HISTORY
The Office accepted in February 2001 that appellant, then a 34-year-old painter, sustained
de Quervain’s disease of his right arm, bilateral ulnar nerve entrapment and tenosynovitis of his
left hand and wrist due to the performance of his repetitive work duties over time. It authorized

surgical procedures performed in July 2001 and April 2002. Appellant stopped work for various
periods and the Office paid him appropriate disability compensation.1
In a March 11, 2008 work restrictions report, Dr. Rita Bermudez, an attending Boardcertified physical medicine and rehabilitation physician, opined that appellant was only partially
disabled as a result of his employment injury. She indicated that he could work on a full-time
basis with restrictions of sitting up to seven hours, operating a motor vehicle at work for up to
five hours, performing repetitive wrist and elbow movements for up to four hours per day and
occasionally pushing, pulling or lifting up to 20 pounds. In a September 30, 2008 report,
Dr. Bermudez reviewed the descriptions of several driving positions provided by appellant’s
vocational rehabilitation counselor and opined that appellant was able to perform work as a
chauffer or tractor-trailer driver with restrictions of no lifting over 20 pounds. The positions of
chauffer and tractor-trailer driver were sedentary in nature and required driving for almost an
entire eight-hour day.
Since the medical evidence established that appellant was partially disabled and capable
of working, he was referred for vocational rehabilitation services on April 30, 2008. In
December 2008, appellant’s rehabilitation counselor reported that, based upon appellant’s
experience, education, medical restrictions and a December 2008 labor market survey, he was
employable as an escort vehicle driver. The position of escort vehicle driver involved driving
vehicles equipped with warning lights and signs to escort trucks hauling mobile homes on public
thoroughfares. The driver maintained a specified distance between pilot vehicle and escort to
provide warning to other motorists and to clear traffic at locations. The position was considered
to be sedentary in nature with occasional lifting up to 10 pounds. Appellant’s vocational
rehabilitation counselor determined that a labor market survey showed that the position of escort
vehicle driver was reasonably available in appellant’s commuting area. The average entry pay
level for this position was $377.20 per week.2
In a March 18, 2009 letter, the Office advised appellant of its proposal to adjust
appellant’s compensation based on his capacity to earn wages as an escort vehicle driver. It
found appellant vocationally and physically capable of performing the position and provided him
with an opportunity to submit evidence if he disagreed with the proposed action.
In a March 20, 2009 statement, appellant indicated that he did not agree with the
determination that he could work as an escort vehicle driver. He asserted that his rehabilitation
counselor did not adequately communicate with him. In an April 6, 2009 report, Dr. Bermudez
indicated that she did not have sufficient time to provide an additional medical report. She noted
that appellant was capable of working as a tractor-trailer driver.

1

Appellant received compensation on the periodic rolls since December 2005. He also received schedule award
compensation for permanent upper extremity impairment.
2

The labor market survey indicated that entry level pay for the targeted position varied from $8.00 per hour to
$10.73 per hour. Therefore, an average of these entry level rates was calculated at $9.43 per hour or $377.20 a
week. In September 2008, the employing establishment offered appellant a light-duty job. There is no indication
that he began working in this job.

2

In a June 18, 2009 decision, the Office adjusted appellant’s compensation effective
June 18, 2009 based on his capacity to earn wages as an escort vehicle driver. Based on this
wage-earning capacity determination, the Office performed a calculation of appellant’s future
entitlement to Office compensation.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of proving that the disability has
ceased or lessened in order to justify termination or modification of compensation benefits.3 Its
burden of proof includes the necessity of furnishing rationalized medical opinion evidence based
on a proper factual and medical background.4
Under section 8115(a) of the Federal Employees’ Compensation Act, wage-earning
capacity is determined by the actual wages received by an employee if the earnings fairly and
reasonably represent his wage-earning capacity. If the actual earnings do not fairly and
reasonably represent wage-earning capacity or if the employee has no actual earnings, his
wage-earning capacity is determined with due regard to the nature of his injury, his degree of
physical impairment, his usual employment, his age, his qualifications for other employment, the
availability of suitable employment and other factors and circumstances which may affect his
wage-earning capacity in his disabled condition.5 Wage-earning capacity is a measure of the
employee’s ability to earn wages in the open labor market under normal employment
conditions.6 The job selected for determining wage-earning capacity must be a job reasonably
available in the general labor market in the commuting area in which the employee lives.7
When the Office makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to a vocational rehabilitation counselor authorized
by the Office or to an Office wage-earning capacity specialist for selection of a position, listed in
the Department of Labor’s Dictionary of Occupational Titles or otherwise available in the open
labor market, that fits that employee’s capabilities with regard to his physical limitations,
education, age and prior experience. Once this selection is made, a determination of wage rate
and availability in the open labor market should be made through contact with the state
employment service or other applicable service. Finally, application of the principles set forth in
the Shadrick decision will result in the percentage of the employee’s loss of wage-earning
capacity.8

3

Bettye F. Wade, 37 ECAB 556, 565 (1986); Ella M. Gardner, 36 ECAB 238, 241 (1984).

4

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

5

See Pope D. Cox, 39 ECAB 143, 148 (1988); 5 U.S.C. § 8115(a).

6

Albert L. Poe, 37 ECAB 684, 690 (1986); David Smith, 34 ECAB 409, 411 (1982).

7

Id.

8

See Dennis D. Owen, 44 ECAB 475, 479-80 (1993); Wilson L. Clow, Jr., 44 ECAB 157, 171-75 (1992);
Albert C. Shadrick, 5 ECAB 376 (1953).

3

In determining wage-earning capacity based on a constructed position, consideration is
given to the residuals of the employment injury and the effects of conditions which preexisted
the employment injury.9 In determining wage-earning capacity based on a constructed position,
consideration is not given to conditions which arise subsequent to the employment injury.10
ANALYSIS
In the present case, the Office accepted in February 2001 that appellant sustained de
Quervain’s disease of his right arm, bilateral ulnar nerve entrapment and tenosynovitis of his left
hand and wrist due to the performance of his repetitive work duties overtime. Appellant stopped
work and the Office paid him appropriate disability compensation.
The Office received information in early 2008 from Dr. Bermudez, an attending Boardcertified physical medicine and rehabilitation physician, who found that appellant was not totally
disabled for work and had a partial capacity to perform work for eight hours per day subject to
specified work restrictions. Appellant’s vocational rehabilitation counselor then determined that
appellant was able to perform the position of escort vehicle driver and found that state
employment services showed that the position was available in sufficient numbers so as to make
it reasonably available within his commuting area.
The Board finds that the Office properly relied on the opinion of the rehabilitation
counselor that appellant was vocationally capable of performing the escort vehicle driver
position.11 Moreover, a review of the medical evidence reveals that appellant was physically
capable of performing the position. The position required sitting and driving for most of the
eight-hour workday and required occasional lifting of up to 10 pounds. Appellant did not submit
any evidence or argument showing that he could not physically perform the position of escort
vehicle driver. In a September 30, 2008 report, Dr. Bermudez reviewed the descriptions of
several driving positions provided by appellant’s vocational rehabilitation counselor and opined
that appellant was able to perform work as a chauffer or tractor-trailer driver with restrictions of
no lifting over 20 pounds. The positions of chauffer and tractor-trailer driver were sedentary in
nature and required driving for almost an entire eight-hour day. The requirements of the
positions of chauffer and tractor-trailer driver are similar to those of the position of escort vehicle
driver and therefore the medical evidence shows that appellant was physically capable of
working as an escort vehicle driver.12

9

See Jess D. Todd, 34 ECAB 798, 804 (1983).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.8(d) (December 1995).
11

Appellant asserted that his rehabilitation counselor did not adequately communicate with him, but he did not
provide support for this assertion.
12

In March 2008, Dr. Bermudez indicated that appellant could only sit for seven hours per day and drive at work
for five hours per day, but her September 2008 opinion superseded these restrictions. In an April 6, 2009 report, she
again indicated that appellant was capable of working as a tractor-trailer driver.

4

The Office considered the proper factors, such as availability of suitable employment and
appellant’s physical limitations, usual employment, age and employment qualifications, in
determining that the position of escort vehicle driver represented appellant’s wage-earning
capacity.13 The weight of the evidence of record establishes that appellant had the requisite
physical ability, skill and experience to perform the position of escort vehicle driver and that
such a position was reasonably available within the general labor market of his commuting area.
Therefore, the Office properly reduced appellant’s compensation effective June 19, 2009 based
on his capacity to earn wages as an escort vehicle driver.
CONCLUSION
The Board finds that the Office properly reduced appellant’s compensation effective
June 18, 2009 based on his capacity to earn wages as an escort vehicle driver.
ORDER
IT IS HEREBY ORDERED THAT the June 18, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 9, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

See Clayton Varner, 37 ECAB 248, 256 (1985).

5

